Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
Applicants amendments filed on 12/10/2021 has been received and made of records.
Claims 1-11 have been amended.
Claims 1-11 remained pending.
Outstanding Objection to the Spec. Title and outstanding USC 112 (f) interpretation, and outstanding USC 112 first rejection withdrawn based on the amendments/remarks filed. Secondly, a new USC 112 (B) or second rejection is warranted based on newly provided amended languages of at least independent claims 1 and 11.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 

Response to Arguments/Remarks
Applicants arguments regarding the prior arts of AAPA in view of Ahmed, and AAPA in view of Deleeuw of at least pages 8-14 corresponding to at least the independent claims 1 and 11, have been considered, however, they are moot in light of the new ground of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 

Regarding independent claims 1, and 11:

	These claims require “adjust specific information in an output response  based on : a result of the match of the user input with the desired information, and the value of the certainty factor”.

      In relying on the claim languages of at those independent claims, and the corresponding disclosure, it is not clear what the specific information is, or what makes this information specific and how it is adjusted in the output response; said specific term is unclear, indefinite and ambiguous as to what applicant intends to claim. For purpose of examination, the Examiner interprets the adjusting specific information in an output response as shortening or lengthening a voice response to a user based on user environments, user conditions and said value of the certainty factor.

       Applicant needs to positively recite the necessary elements, and novel subject matter to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, 

      Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Piernot et al. (US 2015/0348548, A1), in view of Puranik et al (US 2018/0204570, A1).

     Regarding claim 1, Piernot teaches an information processor (Fig. 3 of Piernot teaches a system comprising an information processing means including at least the receiving and identifying of contextual information from requested information by obviously an information processing means, said  contextual information as identified in further at least para. 0060-0065 and 0094 is matched with stored previous user inputs, conversations and preference data information indicative in the art of at least previously stored user desired information to output a response to the user according to requested data) comprising: 
 circuitry configured to:
store, in a memory, desired information (the memory 250 of at least para. 0026 comprising previously requested and preferred information indicative of said stored desired information
receive a user input (para. 0043 further teaches the  received user input);
wherein the user input is associated with the desired information (para. 0043 further teaches said user input is associated with at least inferred user intents or at least inferred desires or preferred information stored at least in the memory 250 of at least para. 0026);
estimate a value of a certainty factor based on the user input (at least para. 0038, 0062-0063 further teaches the calculating and estimating of a confidence level indicative of said estimated value of said certainty factor based on the user input, wherein at least confidence level of inferred intents from requested data are obtained indicating obviously certainty factor of the inferred or desired information);
wherein the certainty factor indicates certainty of the desired information (calculating a confidence level of at least para. 0038, 0062-0063,  of at least inferred intents from requested data indicating obviously certainty of the inferred or desired information);
match the user input with the desired information (at least para. 0038, 0062-0063 further teaches matching inferred intents to matched user input with the desired information based on obviously certainty of the inferred or desired information).
adjust specific information in an output response based on: a result of the match of the user input with the desired information, and the value of the certainty factor.  
     Puranik teaches in at least para. 0030-0031 receiving of user voice command signal, and receiving further sensor data subsequently to receiving said voice commands, the system further configured in at least para. 0038-0039 to respond to user voice commands based on determined user desires, and further based on calculated metrics of para. 0031 for estimating a match result of the user input with the desired information, and a value of a confidence or certainty factor where the provided response based on the metrics and user conditions and/or environment conditions of para. 0031, and 0038-0039, provides a shortened response version of desired and requested information in the output response as said adjusted specific information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Piernot in view of Puranik to include wherein said adjust specific information in an output response based on a result of the match of the user input with the desired information, and the value of the certainty factor, as Piernot in view of Puranik are in the same field of endeavor of calculating a likelihood score, a confidence score of a match user desires result corresponds in fact to the requested user input request, which corresponds further to a least captured sensor data, Puranik further complements Piernot in the sense that Puranik further uses said captured sensor data to adjust a provided response to a user based on at least a certainty or 

     Regarding claim 2 (according to claim 1), Piernot further teaches wherein the user input corresponds to user speech, the value of the certainty factor is estimated based on of information of the user speech, andReply to the Office Action dated September 28, 2021 the output response is a response to the user speech (the user input of at least para. 0043 comprises at least said input corresponding to user speech, and the confidence value of at least further para. 0038, 0062-0063 comprises understoodly  a value of obviously a certainty factor determined based on of information of the user speech, andReply to the Office Action dated September 28, 2021 said output response is a response to the user speech).
he circuitry is further configured to estimate the certainty factor based on information of a user behavior tendency (the confidence value of at least further para. 0038-0041 and 0062-0063 comprises at least obviously said estimated certainty factor based on further information of at least para. 0041 which include in a case user gestural inputs comprising obviously said user behavior tendency).

     Regarding claim 4 (according to claim 1), Piernot further teaches wherein a relationship of the certainty factor and the specific information is one of a linear relationship or a non-linear relationship (para. 0058-0059 further teaches the calculating of a confidence score correlating to user intentions corresponding to input commands further understood and indicative in the art as a relationship of an obvious certainty factor and specific user intentions information which as cited further in para. 0059 as one of one of a linear relationship or a non-linear relationship).

     Regarding claim 6 (according to claim 1), Piernot further teaches wherein the circuitry is further configured to: obtain sensor information from at least one sensor (sensor data of at least para. 0085, 0091, 0128); and estimate the value of the certainty factor based on the sensor information (sensor data of at least further para. 0065-0066 is used as at least a measure to estimate a confidence score of 

     Regarding claim 7 (according to claim 6), Piernot further teaches wherein the sensor information includes at least one of user gesture recognition information, Page 4 of 14Application No.: 16/633,361Reply to the Office Action dated September 28, 2021user line-of-sight recognition information, user face orientation recognition information, or user location information (para. 0085, 0091, 0128 further teaches obtaining sensor data comprising at least sensor information captured by location sensor, optical image sensors to capture at least one of user gesture recognition information, Page 4 of 14Application No.: 16/633,361Reply to the Office Action dated September 28, 2021user line-of-sight recognition information, user face orientation recognition information, or user location information).  

     Regarding claim 8 (according to claim 1), Piernot further teaches wherein the desired information is associated with one of a first target or a second target and a value of the certainty factor of the first target is different from a value of the second (desired information in a case may include as noted in at least para. 0037-0037 data directed to the virtual assistant as said associated first target or a second target and a confidence value of further para. 0038 indicative of said value of the certainty factor of the first target is understoodly different from a value of the second target).

the value of the certainty factor of the first target is lower than the value of the certainty factor of the second (a calculated confidence level for a first virtual assistant target as implied in at least para. 0038 would obviously in a case be lower than the value of the certainty factor of a second target device).

     Regarding claim 10 (according to claim 1), Piernot further teaches wherein the circuitry is further configured:
pass a specific value of the desired information to an Application Programming Interface (API) corresponding to a user intention, wherein the specific value is passed to the API as an argument of the API (a desired information value is obtained as implied further in at least para. 0042, said as implied further in at least para. 0042 is passed obviously to the API as an argument of the API corresponding to a user intention); 
and execute the API (a case exist in at least para. 0038 wherein the system execute an API corresponding to the user intention).

     Regarding claim 11, Piernot teaches an information processing method (the system of at least Fig. 3 of Piernot comprising said method and including the receiving and identifying of contextual information from requested information by obviously an information processing means, said  contextual information as identified in further at least para. 0060-0065 and 0094 is matched with stored 
storing, in a memory, desired information (the memory 250 of at least para. 0026 comprising previously requested and preferred information indicative of said stored desired information);
receiving a user input (para. 0043 further teaches the  received user input);
wherein the user input is associated with the desired information (para. 0043 further teaches said user input is associated with at least inferred user intents or at least inferred desires or preferred information stored at least in the memory 250 of at least para. 0026);
estimating a value of a certainty factor based on the user input (at least para. 0038, 0062-0063 further teaches the calculating and estimating of a confidence level indicative of said estimated value of said certainty factor based on the user input, wherein at least confidence level of inferred intents from requested data are obtained indicating obviously certainty factor of the inferred or desired information);
wherein the certainty factor indicates certainty of the desired information (calculating a confidence level of at least para. 0038, 0062-0063,  of at least inferred intents from requested data indicating obviously certainty of the inferred or desired information);
matching the user input with the desired information (at least para. 0038, 0062-0063 further teaches matching inferred intents to matched user input with the desired information based on obviously certainty of the inferred or desired information).
     However, Piernot is silent regarding wherein adjusting specific information of an output response, the specific information is adjusted based on: in accordance with a result of the matching of the user input with the desired information, and desired information.

     Puranik teaches in at least para. 0030-0031 receiving of user voice command signal, and receiving further sensor data subsequently to receiving said voice commands, the system further configured in at least para. 0038-0039 to respond to user voice commands based on determined user desires, and further based on calculated metrics of para. 0031 for estimating a match result of the user input with the desired information, and a value of a confidence or certainty factor where the provided response based on the metrics and user conditions and/or environment conditions of para. 0031, and 0038-0039, provides a shortened response version of desired and requested information in the output response as said adjusted specific information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Piernot in view of Puranik to include wherein said adjusting specific information of an output response, said specific information is adjusted based on: in accordance result of the matching of the user input with the desired information, and desired information, as Piernot in view of Puranik are in the same field of endeavor of calculating a likelihood score, a confidence score of a match user desires result corresponds in fact to the requested user input request, which corresponds further to a least captured sensor data, Puranik further complements Piernot in the sense that Puranik further uses said captured sensor data to adjust a provided response to a user based on at least a certainty or confidence factor that the user may not be in the mood to receive the matched result data in its current form based on at least certain behavior tendency, moods, current environment data, which allows Puranik in that case to provide briefs or shortened voice responses instead in a case to a lengthened matched result data in an output response based on obviously further said result of the match of the user input with the desired information, and the value of the certainty factor, which may obviously be realized, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

   
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Piernot in view of Puranik, and further in view of Tachibana et al (US 2017/0132312, A1).
       Regarding claim 5 (according to claim 4), Piernot in view of Puranik are silent regarding wherein the relationship is one of a proportional relationship or an inverse proportional relationship. 
     Tachibana teaches in at least para. 0008 and 0016 analyzed inputted audio data, and determined matched response data, and further teaches in at least para. 0021 calculated confidence scores of matched data or response data versus requested data reflect at least an implied linear or proportional relationship to the requested data and further in at least para. 0023 calculated confidence scores of matched data or response data versus requested data reflect at least an inverse relationship. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Piernot in view of Puranik and further in view of Tachibana to include wherein said relationship is one of a proportional relationship or an inverse proportional relationship, as Piernot in view of Puranik, and further in view of Tachibana are in the same field of endeavor of calculating a likelihood score, a confidence score of a match user desires result corresponds in fact to the requested user input request, Tachibana further complements Piernot in view of Puranik further uses as said calculated certainty or confidence factor correspond to at least a linear or inverse relationship with the requested data or the provided response data, wherein ensuring an 


Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/1/2022